UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6458



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MILTON KEITH JAMES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
88-70-K, CA-01-1904-JFM)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Milton Keith James, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Milton Keith James seeks to appeal the district court’s orders

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001), and his motion for reconsideration.         We have reviewed

the record and the district court’s opinions and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.         United

States v. James, Nos. CR-88-70-K; CA-01-1904-JFM (D. Md. filed July

16, 2001; Jan. 7, 2002 & entered Jan. 8, 2002).          We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                     2